Collins, J.
1. It has not been contended by the respondents that the claim presented by the widow, passed upon by the judge of the probate court, and allowed against the estate of Alfred H. Barber, ■deceased, was a proper one for allowance in that proceeding. The larger portion of it, at least, was a claim against the estate of his minor sons and heirs, these plaintiffis, and not a claim against the ■estate then being probated. But, notwithstanding this, its allowance by the court had the effect of a judgment. It was not appealed from and is conclusively binding upon all persons interested in the estate. State v. Ramsey County Prob. Ct., 25 Minn. 22; State v. Probate Court of Ramsey Co., 40 Minn. 296, (41 N. W. Rep. 1033;) Lewis v. Welch, infra, p. 193. And there was nothing said in Culver v. Hardenbergh, 37 Minn. 225, (33 N. W. Rep. 792,) as appellants’ •counsel seem to think, which militates against this proposition.
2. The appellants have not, by their assignments of error, assailed •the sufficiency of the evidence to sustain the findings of fact, except in respect to the finding that the representations made by defendant Bowen to induce plaintiffs to execute quitclaim deeds of the real estate were true. Hence we are bound to assume that all other findings of fact were justified by the proofs, although we are not unmindful that the case has been argued by counsel for both parties'as if .several of the findings were open to review. As we regard the case, the real question left for consideration is whether the defendant Rebecca Barber could become a purchaser of the property from the administrator, Bowen. She was the widow before mentioned, and her *122claim against the estate had been adjudicated at $3,700» while the-appraised value of the estate itself was $1,000 less. These plaintiffs were her minor sons, one being about 16 years of age at the time,, the other about 18, and she had been appointed their guardian in the-state of New Jersey, where the family resided, a few days before she-presented her claim against the estate. The sale was regular in form, the property bringing its full market value, $3,300, several hundred, dollars more than the appraisal. It was thereafter duly confirmed by the probate court, and an administrator’s deed duly executed by-defendant Bowen, in which Mrs. Barber was named as grantee. The appellants insist that, by reason of the fiduciary relationship, which existed between their mother and themselves, she having been constituted their guardian, she was disqualified from purchasing at the administrator’s sale, and that the sale to her was not only voidable at their election, but was absolutely void. But whether treating and considering the sale as void, or as merely voidable, the appellants have fallen into an error. They have confounded two distinct-estates, that of the deceased intestate and that of his minor sons, and the representatives of each, one being the administrator, the other a guardian; and seek to apply to the latter the very wholesome rule-which disables and prohibits one who occupies a trust relation from purchasing for his own benefit at a sale made by him in the discharge-of a fiduciary duty. This salutary doctrine has been thoroughly discussed in the recent case of Lewis v. Welch, supra, in which it was applied to one who, when foreclosing, as administrator, a mortgage-under a power of sale, purchased, in an indirect manner, the mortgaged premises, and thereby secured the legal title to himself upon the expiration of the period of redemption. We need not elaborate-upon the subject, for, as was said in that case, there is no doubt as to the general disability of one occupying a trust relation to purchase- and hold for his own benefit, as against the claims of the cestui que trust, property sold by him, or under his direction and control, as. trustee.
But such was not the situation here. The administrator, by order of the court and to satisfy a claim against the estate which he represented, was compelled to make the sale. It was not directed or con*123trolled in any manner by Mrs. Barber. At no time during the proceedings was she in position where self-interest might conflict with her duty in respect to the real property in question, or her duty towards her wards; for, as to the sale, she occupied the place of a stranger. Her relationship to the trust-estate afforded no opportunities for neglect or misconduct in regard to it. She was entirely powerless, in her capacity as guardian of the estate of these minors, to interfere with or control the property, which was to be sold in pursuance of the order of the court, and not in the execution of any trust which she had assumed.' It is only when power and duty, the constituent elements of a trust, towards a specific subject-matter, are conferred, that fiduciary character and responsibility begins; and the relation which disables and prohibits must be one in which knowledge, by reason of the confidence reposed, might be acquired, or power exists, to affect injuriously the interests of the beneficiary or advance that of the trustee. But the rule referred to is not pertinent or applicable to a case like this, where a sale is made by an administrator, or any other public officer, under proceedings adverse to the interest of the cestui que trust, and the trustee has not the means in his power to prevent the sale.- See Chorpenning's Appeal, 32 Pa. St. 315; Lusk's Appeal, 108 Pa. St. 152; Clark v. Holland, 72 Iowa, 34, (33 N W. Rep. 350;) Dillinger v. Kelley, 84 Mo. 561; Allen v. Gillette, 127 U. S. 589, (8 Sup. Ct. Rep. 1331.) The purchaser owed no duty to her wards in respect to the real property at the time she bought. It was no part of the trust-estate which had come into her possession or within her control, and, for obvious reasons, it never would.
3. The appellants argue that the administrator was' interested in the purchase, and hence the sale was invalid. But the court found to the contrary, and, for the reasons .before stated, we are not called upon to investigate the testimony on this point. It is true, and is shown by the findings, that the administrator’s deed was not actually delivered by him to the purchaser, nor was it put upon record until some time after it was executed, when the latter conveyed to Mrs. Bowen. The purchaser, Mrs. Barber, resided several hundred miles away, and manual delivery could not be expected. She knew of the *124entire transaction, and that the administrator had executed the conveyance, and seems to have been content that it remain unrecorded in his hands. .He was under no obligation to send it by mail or otherwise, nor was the duty cast upon him to place it on record. We see nothing in these circumstances which reflected upon the good faith of the transaction; and, while it was not incumbent upon • us to read the evidence, we have done so, and can safely say that the defendant Bowen seems to have acted fairly and above-board in all matters pertaining to the acquisition of the property by his wife from defendant Rebecca Barber.
4. In view of what has been said, a consideration, of the assignments of error bearing upon the findings in respect to the quitclaim deed is unnecessary.
'Judgment affirmed.